Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered September 13, 2001, convicting defendant upon her plea of guilty of the crime of driving while ability impaired by drugs.
Defendant, waiving her right to appeal, pleaded guilty to the crime of driving while ability impaired by drugs as a felony with the understanding that the People would recommend six months in jail and five years’ probation. Prior to sentencing, defendant was released under the supervision of the Felony Drug Court Program. At sentencing, it was established that defendant’s participation in the Felony Drug Court Program was unsuccessful and, in accordance with the People’s recommendation of an enhanced period of incarceration, defendant was sentenced to one year in jail. On appeal, defense counsel, who also represented defendant before County Court, seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel’s brief, we find only one *881potential issue which relates to sentencing. Nevertheless, any issue with regard to sentencing is moot inasmuch as defendant has fully served her sentence (see People v Truesdail, 220 AD2d 905 [1995]; People v Ellsworth, 153 AD2d 965 [1989]). In view of the foregoing, the judgment is affirmed and defense counsel’s application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ, concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.